        Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

LANCE SELLERS,
                                                 COMPLAINT WITH
         Plaintiff,                              DEMAND FOR JURY TRIAL

vs.                                       CASE NO.:___________________

LOUIS S. ROBERTS, III, individually, and
in his official capacity as
Sheriff of Jackson County, Florida, and
(former) Deputy Sheriff
ZACHARY WESTER, individually,

         Defendants.

                                     COMPLAINT

         Plaintiff, LANCE SELLERS (hereinafter “SELLERS”) sues LOUIS S.

ROBERTS, III, individually, and in his official capacity as Sheriff of Jackson

County, Florida (hereinafter “ROBERTS”), and (former) Deputy Sheriff

ZACHARY WESTER, individually (hereinafter “WESTER”)

                            JURISDICTION AND VENUE

      1. This action arises under the United States Constitution and the Civil Rights

         Act of 1871 [42 U.S.C. § 1983]. This court has jurisdiction under and by

         virtue of 28 U.S.C. §§ 1331, 1343 and 1367.

      2. Venue is proper pursuant in the Northern District of Florida pursuant to 28

         U.S.C. § 1391 (b) in that the Northern District of Florida is the judicial

                                        Page 1 of 15
  Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 2 of 15




   district in which a substantial part of the events or omissions giving rise to

   the claim occurred.

                                     PARTIES

3. Plaintiff SELLERS is an adult and a resident of Florida.

4. Defendant ROBERTS is an adult and a resident of Florida.

5. Defendant WESTER is an adult and a resident of Florida.

6. Since 2008, ROBERTS has been the Sheriff of Jackson County, Florida.

7. ROBERTS is the final policymaking authority in matters of law enforcement

   for the Jackson County Sheriff’s Office (“JCSO”) in Jackson County,

   Florida. He is responsible for, among other things, hiring, training, and

   supervising JCSO Deputy Sheriffs, and for establishing, enforcing, and, if

   necessary, revising the policies, procedures, and customs and practices of

   JCSO.

8. At all times material to the claims herein WESTER was employed as a

   sworn Florida state law enforcement officer employed as a Deputy Sheriff

   for the JCSO.

9. At all times material, WESTER worked under the supervision and control of

   ROBERTS.

10.On November 22, 2016, SELLERS was traveling on Highway 71 in

   Marianna, Florida.


                                  Page 2 of 15
  Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 3 of 15




11.On November 22, 2016, WESTER was traveling in the opposite direction of

   the SELLERS’ vehicle and said in his report of the traffic stop that he

   decided to stop SELLERS’ because the driver was allegedly not wearing a

   seatbelt.

12.On November 22, 2016, after WESTER pulled over the vehicle, WESTER

   got out of his patrol vehicle and immediately ordered SELLERS to step out

   of his vehicle. After ordering SELLERS to the ground, and using “defensive

   tactics techniques to gain control of SELLERS”, WESTER began searching

   SELLERS’ vehicle.

13.On November 22, 2016, according to WESTER’s affidavit, while searching

   the vehicle, WESTER:

         “observed a white in color plastic tube sticking out from
         [a] jacket. I observed that the plastic tube has a crystalized
         substance around the opening on one end. A field test did
         return presumptive positive for methamphetamine. I also
         observed a glass pipe conducive (sic) with those used for
         inhaling narcotics. Inside of the pipe I observed a clear
         plastic baggie adjacent to the camouflage jacket laying in
         the front passenger seat. The baggie did contain a green
         leafy residue which field tested presumptive positive for
         marijuana.”

14. The stop was pretextual, lacked probable cause, and even lacked reasonable

   suspicion to believe SELLERS was involved in any violation of the law.

15.WESTER stopped the vehicle to illegally plant methamphetamine in

   SELLERS’ vehicle and to make it appear SELLERS was committing a
                                  Page 3 of 15
  Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 4 of 15




  violation of the law, when in fact WESTER was illegally possessing

  methamphetamine, a Schedule II, Controlled substance [21 U.S.C. § 812],

  and claiming to have found it during the search of SELLERS’ vehicle.

16.WESTER possessed, and then delivered the methamphetamine WESTER

  illegally possessed by placing it in SELLERS’ vehicle and in turn reporting

  he found it in SELLERS’ vehicle turning it in as evidence against

  SELLERS.

17.WESTER has no privilege to possess methamphetamine.

18.WESTER has no legal justification to possess methamphetamine.

19.WESTER had no necessity to possess methamphetamine.

20.WESTER was not engaged in a “sting” operation when he stopped

  SELLERS’ vehicle.

21.WESTER had no privilege to place methamphetamine in SELLERS’

  vehicle.

22.WESTER had no legal justification to place methamphetamine in

  SELLERS’ vehicle.

23.WESTER had no necessity to place methamphetamine in SELLERS’

  vehicle.

24.WESTER was not engaged in a “sting” operation when he stopped

  SELLERS’ vehicle and placed the methamphetamine in SELLERS’ car.


                                Page 4 of 15
  Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 5 of 15




25.The fact pattern(s) that WESTER continued to recite again and again in his

   reports as to how he found controlled substances time and time again should

   have alerted WESTER’s supervisor and ROBERTS to his illegal conduct.

26.Defendant ROBERTS (who in his Florida Sheriff’s Department biography

   states he had a prior assignment as a Lieutenant in C.I.D., presumed to be

   Criminal Investigation Division, i.e. in common parlance a detective) should

   have known that a patrol officer just does not get lucky time and time again

   under the same circumstances in finding controlled substances without

   engaging in a pattern and practice of violating persons constitutional rights

   and/or framing people.

27.Ultimately, WESTER was caught on his own body camera planting evidence

   to frame people.

28.WESTER’s illegal conduct continued for months and was allowed to

   continue by Defendant ROBERTS.

29.ROBERTS had a duty to review the body cameras and talk with anyone

   WESTER was working with to determine if WESTER’s proclivity for

   finding controlled substances on traffic stops was the result of criminal

   activity on WESTER’s part.




                                  Page 5 of 15
  Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 6 of 15




                              COUNT I
      42 U.S.C§ 1983 VIOLATION OF PLAINTIFF’S CIVIL RIGHTS
                             (WESTER)

30.Plaintiff realleges paragraphs 1 through 29 above and incorporates them by

   this reference as is recited in full.

31.WESTER’s actions on November 22, 2016 occurred within the scope of his

   employment with the JCSO and under color of state law.

32.WESTER knew or should have known, and every reasonable deputy sheriff

   in his position would have concluded, that there was no reason to stop

   SELLERS’ vehicle or arrest SELLERS, as there was no probable cause or

   reasonable suspicion to believe SELLERS was committing a crime at any

   time while he was observed by WESTER.

33.WESTER had a legal duty to use only that amount or degree of force against

   SELLERS as was reasonable and necessary under the circumstances.

   Pursuant to the written policies of JCSO, national police standards, and

   federal and state constitutional law, a police officer cannot use “excessive

   force,” often defined as a level of force inappropriate to the circumstances,

   against members of the public.

34. On November 22, 2016, WESTER used excessive and unnecessary amount

   of force against SELLERS, which was objectively unreasonable in light of

   the fact and circumstances confronting WESTER and did not involve a


                                    Page 6 of 15
  Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 7 of 15




   rapidly evolving situation other than that created by WESTER, particularly

   considering that (a) he lacked reasonable suspicion or probable cause, (b) the

   alleged violation was a traffic infraction not even involving an accident, (c)

   SELLERS posted no immediate threat to the safety of WESTER or any

   other person; and (d) SELLERS was not actively resisting arrest or

   attempting to evade arrest by flight.

35.WESTER knew or should have known, and every reasonable officer in that

   position would have concluded, that the force he used against SELLERS

   was unlawful, given the seizure was unlawful.

36.WESTER violated SELLERS’ constitutional rights to be secure in his

   person, free from unreasonable seizure and from the use of excessive force.

37.These violations were of a type and character as to which any reasonable

   person would be aware, and further, the law prohibiting such conduct as

   unconstitutional is clearly established.

38.WESTER acted knowingly, intentionally, and maliciously, and/or with a

   reckless or callous indifference to the federally protected rights of

   SELLERS.

39.As a direct and proximate result of WESTER’s violation of SELLERS’ civil

   rights, SELLERS has suffered damages, including mental anguish, pain and

   suffering, disability, emotional distress, humiliation, embarrassment, and


                                  Page 7 of 15
     Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 8 of 15




      loss of earnings. The losses are permanent and/or continuing and SELLERS

      will continue to suffer losses in the future.

   40.Plaintiff has retained the undersigned attorneys to prosecute this action on his

      behalf and has agreed to pay them a reasonable fee and to reimburse the cost

      of this action.

      WHEREFORE, Plaintiff demands judgment against WESTER for

compensatory and punitive damages, cost, reasonable attorneys’ fees pursuant to 42

U.S.C. § 1988, and such other and further relief as the Court deems appropriate.

                                COUNT II
        42 U.S.C § 1983 DEPRIVATION OF PLANTIFF’S CIVIL RIGHTS
                               (ROBERTS)

   41.Plaintiff realleges paragraphs 1 through 40 above and incorporates them by

      this reference as is recited in full.

   42.At all material times, ROBERTS was responsible for JCSO, its agents and

      employees, including supervising, overseeing, training and establishing

      policies, customs and procedures to conform their conduct to the United States

      Constitution and Florida common law.

   43.At all times material hereto, ROBERTS was charged with the responsibility

      of adopting and implementing rules, policies, practices, customs, and

      procedures for the proper and efficient maintenance, supervision, and control

      of JCSO Deputy Sheriffs. These duties include, but are not limited to:


                                       Page 8 of 15
Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 9 of 15




      (a)      To create, adopt, and implement rules, regulations, practices, and

      procedures, towards hiring, supervising, and retaining law enforcement

      officers who do not have a propensity towards the excessive use of

      force;

      (b)      To create, adopt and implement rules and regulations, practices

      and procedures, for proper and efficient training of law enforcement

      officers in a way and to an extent necessary to ensure the utilization of

      a force continuum which prevents any propensity towards excessive

      force, and which ensures that the least amount of force would be

      utilized to maintain order and control;

      (c)      To create, adopt, and implement rules and regulations, practices

      and procedures for proper policing, ensuring elimination of improper

      “stop and frisk” tactics without reasonable suspicion or probable

      cause;

      (d)      To create, adopt, and implement rules and regulations, practices,

      and procedures for the proper and efficient supervision, control,

      discipline, and assignment of law enforcement officer in a way and to

      an extent necessary to ensure that citizens will not be subjected to

      unnecessary force and unlawful search and seizures by the agents and

      employees of the JCSO; and


                                 Page 9 of 15
 Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 10 of 15




        (e)    To implement rules, regulations, policies, practices, and

        procedures for the proper and efficient supervision, discipline, control,

        and investigation of law enforcement officers to reduce or eliminate

        instance of untruthfulness, including unlawful use of force and illegal

        searches and seizures and instances of corroboration or ratification of

        untruthful accounts of excessive force events committed by fellow law

        enforcement officers.

44.ROBERTS owed a legal duty to SELLERS to exercise reasonable care in

  hiring, training, and retaining safe and competent employees. SELLERS was

  in the zone of risk that was reasonably foreseeable to ROBERTS. ROBERTS

  breached that duty and the breach caused SELLERS’ damages.

45.In addition, ROBERTS, with deliberate indifference to the possibility of

  SELLERS’ injuries, has encouraged the well-settled policy, practice, and

  custom of using “stop and frisk” tactics, absent any reasonable suspicion or

  probable cause to believe that these individuals have committed a criminal

  act, in Jackson County, Florida. This invariably involves, in particular and in

  particular and in disproportionate number of traffic stops, thereby resulting in

  Deputy Sheriffs, such as WESTER, engaging in the unwarranted use of “stop

  and frisk” tactics. Despite knowing of the unconstitutional behavior and the

  need to take corrective action, ROBERTS has failed to do so.


                                 Page 10 of 15
 Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 11 of 15




46.ROBERTS has also, with deliberate indifference as to the possibility of

   SELLERS’ injuries, failed to adequately train or otherwise supervise and

   direct JCSO and its Deputy Sheriffs concerning the rights of the citizens they

   encounter in their duties, such that it is a well-settled policy, practice, and

   custom for Deputy Sheriffs, including WESTER, to take extreme and reckless

   actions against the citizens of Jackson County they encounter, including

   SELLERS, all in the name of law enforcement, resulting in Deputy Sheriffs

   violating the constitutional rights of innocent citizens.

47.ROBERTS was on notice, by this history of widespread abuse, of the need to

   correct the well-settled policy, practice, and custom of WESTER’s extreme

   and reckless actions against the citizens of Jackson County. The need for more

   or different training had been so obvious and the inadequacy of same,

   combined with ROBERTS’ conscious choice not to act, has resulted in the

   violation of constitutional rights, including, but not limited to the deprivation

   of SELLERS’ civil rights.

48.In further disregard of the citizens of Jackson County, ROBERTS has, with

   deliberate indifference, either failed to direct, failed to otherwise fully require,

   or has sought to limit, JCSO and others in the proper investigation of the

   extreme and wanton acts of WESTER, such that it is the well-settled policy,

   practice, and customs of JCSO to limit internal investigations, with few or no


                                   Page 11 of 15
 Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 12 of 15




   serious questions ever raised as to WESTER’s decision to conduct illegal

   search and seizures. Despite knowing of this behavior and the need to take

   corrective action, ROBERTS declined to do so.

49.By limiting and/or failing to properly investigate, resulting in finding of no

   illegal searches and seizures and the justification for WESTER’s extreme

   actions, by encouraging the well-settled policy, practice, and custom of using

   “stop and frisk” tactics, absent any reasonable suspicion or probable cause to

   believe that these individuals have committed a criminal act, and through

   allowing the well-settled policy, practice, and custom of Deputy Sheriffs’

   extreme and reckless actions against the citizens of Jackson County,

   ROBERTS has ratified, condoned, consented to WESTER’s unlawful

   conduct, specifically including the unlawful conduct of WESTER as to

   SELLERS. The ratification, condoning of, and consenting to, prior unlawful

   conduct of WESTER served as an inducement to WESTER to violate

   SELLERS’ civil rights, and to ratifications, condoning of, and consenting to

   the violation of SELLERS’ civil rights confirmed that WESTER’s conduct

   conformed with ROBERTS’s policy, practice, and procedure.

50.ROBERTS was on notice of the history of failing to properly investigate (and

   thus address and correct) the extreme and wanton acts of WESTER and failed

   to do so, leading to SELLERS’ deprivation of civil rights. The deprivations of


                                 Page 12 of 15
 Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 13 of 15




   civil rights, of which the circumstances described herein were a material part

   together constituted a widespread pattern sufficient to notify ROBERTS and

   were obvious, flagrant, rampant, and of continued duration rather than isolated

   occurrences.

51.As described more fully above, WESTER has a history of reports of illegal

   search and seizures and violations of citizens’ rights, of which ROBERTS was

   aware. WESTER was not counseled on correction of such excessive use of

   force causing injuries by his supervisors, including ROBERTS. ROBERTS

   knew or should have known WESTER had a propensity for misconduct,

   including excessive use of force by subjecting citizens to illegal searches and

   seizures and subsequent illegal arrests against members of the public. Instead,

   ROBERTS ratified and condoned WESTER’s unlawful behavior, which was

   a moving force and/or proximate cause of injuries to SELLERS.

52.The actions committed by WESTER against SELLERS were proximately

   caused by the well-settled policies, customs, practices, and procedures of

   ROBERTS in failing to fulfill his duties as alleged herein, which was also the

   moving force behind WESTER violating SELLERS’ civil rights.

53.The actions to the well-settled policies, customs, practices, and procedures

   referenced above, ROBERTS was grossly negligent, reckless, or deliberately

   indifferent to the health, safety, and welfare of SELLERS, in that ROBERTS


                                 Page 13 of 15
 Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 14 of 15




   expressly acknowledged and assented to the failure to properly train,

   supervise, control, conduct proper investigation into prior excessive behavior,

   screen and review for continued employment, the person and conduct of

   WESTER. As a result, ROBERTS knew or had reason to know that WESTER

   would act unlawfully and he failed to stop WESTER’s actions, resulting in

   the violation of SELLERS’ civil rights.

54.The above-described, well-settled customs and policies demonstrate a

   deliberate indifference on the part of ROBERTS, as the policymaker of JCSO,

   to the constitutional rights of persons within Jackson County, and were a

   moving force or proximate cause of violations of SELLERS’ rights alleged

   herein. Despite knowing of the unconstitutional behavior and the need to take

   corrective action, ROBERTS had declined to do so.

55.As a direct and proximate result of ROBERTS’ actions and inactions, under

   color of state law, and in violation of 42 U.S.C.§ 1983, SELLERS was

   deprived of his constitutional rights to be secure in his person, free from

   unreasonable seizure and from the use of excessive force.

56.As a direct and proximate result of the violation of SELLERS’ civil rights,

   SELLERS has suffered damages, including mental anguish, emotional

   distress, humiliation, embarrassment, loss of earnings. The losses are




                                 Page 14 of 15
     Case 5:18-cv-00275-MCR-MJF Document 1 Filed 12/20/18 Page 15 of 15




      permanent and/or continuing and SELLERS will continue to suffer losses in

      the future.

      WHEREFORE, Plaintiff demands judgment against ROBERTS for

compensatory damages, costs, reasonable attorneys’ fees pursuant to 42 U.S.C. §

1988, and such other and further relief as the court deems appropriate.



      Respectfully submitted this 20th day of December, 2018.



                                              THE PRICE LAW FIRM,


                                               /s/ William B. Price
                                               William B. Price, Esq.
                                               Florida Bar No.: 28277
                                               Turner A. Rouse, Esq.
                                               Florida Bar No.: 109247
                                               731-A Airport Road
                                               Panama City, FL 32405
                                               bill@thepricelawfirm.com
                                               turner@thepricelawfirm.com
                                               hannah@thepricelawfirm.com
                                               Counsel for Plaintiff

                          PLAINTIFF DEMANDS TRIAL BY JURY




                                    Page 15 of 15
